18-13374-mew           Doc 610     Filed 10/18/19 Entered 10/18/19 17:42:35                     Main Document
                                                Pg 1 of 30
                                     Hearing Date: November 19, 2019 at 10:00 a.m. (prevailing Eastern Time)
                                 Response Deadline: November 12, 2019 at 4:00 p.m. (prevailing Eastern Time)

     PLEASE TAKE NOTICE THAT THIS OBJECTION SEEKS TO MODIFY,
     RECLASSIFY, DISALLOW, AND/OR EXPUNGE CERTAIN FILED PROOFS OF
     CLAIM. YOU SHOULD LOCATE YOUR NAME AND YOUR CLAIM(S) ON THE
     SCHEDULES ATTACHED HERETO. AS A RESULT OF THIS OBJECTION, YOUR
     CLAIM(S) MAY BE DISALLOWED, EXPUNGED, RECLASSIFIED, OR OTHERWISE
     AFFECTED. THEREFORE, PLEASE READ THIS NOTICE AND THE
     ACCOMPANYING OBJECTION VERY CAREFULLY.

 AKIN GUMP STRAUSS HAUER & FELD LLP
 One Bryant Park
 New York, New York 10036
 Telephone: (212) 872-1000
 Facsimile: (212) 872-1002
 Philip C. Dublin
 Abid Qureshi
 Brian T. Carney
 Kevin Zuzolo

 Counsel to the Litigation Trust

     UNITED STATES BANKRUPTCY COURT
     SOUTHERN DISTRICT OF NEW YORK

                                                               )
                                                               )      Chapter 11
     In re:                                                    )
                                                               )      Case No. 18-13374 (MEW)
     AEGEAN MARINE PETROLEUM                                   )
     NETWORK INC., et al.,1                                    )      Jointly Administered
                                                               )
                                     Debtors.                  )

               NOTICE OF HEARING ON LITIGATION TRUST’S FIRST OMNIBUS
               OBJECTION TO CLAIMS (AMENDED AND SUPERSEDED CLAIMS,
               DUPLICATE CLAIMS, DUPLICATE NOTEHOLDER CLAIMS, AND
                       INSUFFICIENT DOCUMENTATION CLAIMS)

              PLEASE TAKE NOTICE that, on October 18, 2019, the litigation trust (the “Litigation

 Trust”) established to facilitate the implementation of the Joint Plan of Reorganization of Aegean




 1A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
 noticing agent at http://dm.epiq11.com/aegean.
18-13374-mew      Doc 610     Filed 10/18/19 Entered 10/18/19 17:42:35           Main Document
                                           Pg 2 of 30


 Marine Petroleum Network, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the

 Bankruptcy Code, dated March 22, 2019, filed the Litigation Trust’s First Omnibus Objection to

 Claims (Amended and Superseded Claims, Duplicate Claims, Duplicate Noteholder Claims, and

 Insufficient Documentation Claims) (the “Objection”).

        PLEASE TAKE FURTHER NOTICE that a hearing to consider the Objection shall

 be held before the Honorable Michael E. Wiles, United States Bankruptcy Judge, at the

 United States Bankruptcy Court for the Southern District of New York, One Bowling Green,

 New York, New York 10004, on November 19, 2019, at 10:00 a.m. (prevailing Eastern Time).

        PLEASE TAKE FURTHER NOTICE that any responses to the Objection must be made

 in writing; shall conform to the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy

 Rules for the Southern District of New York; shall be filed with the Bankruptcy Court with a hard

 copy delivered to Chambers, and served so as to be actually received by: (i) Province, Inc., 2360

 Corporate Circle, Suite 330, Henderson NV, 89074, Attn: Peter Kravitz and Amanda Demby,

 Email: ademby@provincefirm.com; (ii) Akin Gump Strauss Hauer & Feld LLP, One Bryant Park,

 New York, New York 10036, Attn: Philip C. Dublin and Kevin Zuzolo, counsel to the Litigation

 Trust; and (iii) those parties on the Service List (as defined in the Order Establishing Certain

 Notice, Case Management, and Administrative Procedures [Docket No. 109]), no later than

 November 12, 2019 at 4:00 p.m. (prevailing Eastern Time).



                          [Remainder of Page Intentionally Left Blank]




                                                2
18-13374-mew   Doc 610    Filed 10/18/19 Entered 10/18/19 17:42:35    Main Document
                                       Pg 3 of 30


  Dated: New York, New York         AKIN GUMP STRAUSS HAUER & FELD LLP
         October 18, 2019           By: /s/ Philip C. Dublin
                                    Philip C. Dublin
                                    Abid Qureshi
                                    Brian T. Carney
                                    Kevin Zuzolo
                                    One Bryant Park
                                    New York, NY 10036
                                    Telephone: (212) 872-1000
                                    Facsimile: (212) 872-1002

                                    Counsel to the Litigation Trust




                                         3
18-13374-mew            Doc 610        Filed 10/18/19 Entered 10/18/19 17:42:35                     Main Document
                                                    Pg 4 of 30
                                        Hearing Date: November 19, 2019 at 10:00 a.m. (prevailing Eastern Time)
                                    Response Deadline: November 12, 2019 at 4:00 p.m. (prevailing Eastern Time)

     AKIN GUMP STRAUSS HAUER & FELD LLP
     One Bryant Park
     New York, New York 10036
     Telephone: (212) 872-1000
     Facsimile: (212) 872-1002
     Philip C. Dublin
     Abid Qureshi
     Brian T. Carney
     Kevin Zuzolo

     Counsel to the Litigation Trust

     UNITED STATES BANKRUPTCY COURT
     SOUTHERN DISTRICT OF NEW YORK

                                                                  )
                                                                  )
     In re:                                                       )      Chapter 11
                                                                  )
     AEGEAN MARINE PETROLEUM                                      )      18-13374 (MEW)
     NETWORK INC., et al.,1                                       )
                                                                  )      Jointly Administered
                                        Debtors.                  )

      LITIGATION TRUST’S FIRST OMNIBUS OBJECTION TO CLAIMS (AMENDED
     AND SUPERSEDED CLAIMS, DUPLICATE CLAIMS, DUPLICATE NOTEHOLDER
             CLAIMS, AND INSUFFICIENT DOCUMENTATION CLAIMS)

              The litigation trust (the “Litigation Trust”) established to facilitate the implementation of

 the Joint Plan of Reorganization of Aegean Marine Petroleum Network Inc. and Its Debtor

 Affiliates Pursuant to Chapter 11 of the Bankruptcy Code, dated March 22, 2019 [Docket No. 503-

 1] (the “Plan”),2 hereby files this omnibus objection (the “Objection”) for entry of an order,

 substantially in the form annexed hereto as Exhibit A (the “Proposed Order”), disallowing and

 expunging each of the claims listed in the column titled “Claim to be Disallowed and Expunged”



 1A complete list of the Debtors in the chapter 11 cases may be obtained on the website of the Debtors’ claims and
 noticing agent at http://dm.epiq11.com/aegean.
 2   Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Plan..
18-13374-mew       Doc 610      Filed 10/18/19 Entered 10/18/19 17:42:35              Main Document
                                             Pg 5 of 30


 on Schedules 1-4 to the Proposed Order (the “Disputed Claims”) pursuant to Rule 3007(d) of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). In support of this Objection,

 the Litigation Trust relies on the Declaration of Peter Kravitz in Support of the Litigation Trust’s

 First Omnibus Objection to Claims (Amended and Superseded Claims, Duplicate Claims,

 Duplicate Noteholder Claims, and Insufficient Documentation Claims) (the “Kravitz

 Declaration”), attached hereto as Exhibit B. In further support of this Objection, the Litigation

 Trust respectfully states as follows:

                                           JURISDICTION

        1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

 This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        2.      Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The bases for the relief requested herein are section 502 of title 11 of the United

 States Code (the “Bankruptcy Code”) and Rule 3007 of the Federal Rules of Bankruptcy Procedure

 (the “Bankruptcy Rules”).

                                           BACKGROUND

 A.     General Case Background

        4.      On November 6, 2018 (the “Petition Date”), Aegean Marine Petroleum Network

 Inc. (“Aegean”) and certain of its affiliates (the “Debtors”) filed voluntary petitions for relief under

 chapter 11 of the Bankruptcy Code.

        5.      On March 29, 2019, the Court entered the Findings of Fact, Conclusions of Law,

 and Order Confirming the Joint Plan of Reorganization of Aegean Marine Petroleum Network

 Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 503]




                                                    2
18-13374-mew          Doc 610       Filed 10/18/19 Entered 10/18/19 17:42:35                     Main Document
                                                 Pg 6 of 30


 (the “Confirmation Order”). On April 3, 2019, the Plan was substantially consummated and the

 effective date of the Plan occurred (the “Effective Date”).3

          6.       On the Effective Date, the Litigation Trust was created pursuant to the Plan and the

 Litigation Trust Agreement, dated as of April 3, 2019 (the “Litigation Trust Agreement”), by and

 among Aegean, the other Debtors and the Non-Debtor Subsidiaries, as settlors, and Peter Kravitz,

 as trustee of the Litigation Trust (the “Litigation Trustee”). Pursuant to Article VIII.B.2. of the

 Plan, the Litigation Trust has the sole authority to file, withdraw or litigate to judgment objections

 to Disputed Aegean Unsecured Claims in Class 4A, Disputed Section 510(b) Claims in Class 7,

 and Disputed Aegean Interests in Class 8.

 B.       Schedules, Bar Date, and Notice

          7.       On December 11, 2018, the Debtors filed the Debtors’ Motion for Entry of an Order

 (I) Setting Bar Dates for Submitting Proofs of Claim, (II) Approving Procedures for Submitting

 Proofs of Claim, and (III) Approving Notice Thereof [Docket No. 199] (the “Bar Date Motion”).

 On December 18, 2018, the Bankruptcy Court entered an order granting the relief set forth in the

 Bar Date Motion [Docket No. 240] (the “Bar Date Order”), which established certain procedures

 and deadlines for filing proofs of claim against the Debtors and approved the form and manner of

 the bar date notice (the “Bar Date Notice”). Pursuant to the Bar Date Order and the Bar Date

 Notice, the deadline for certain persons and entities to file proofs of claim in these chapter 11 cases

 was February 21, 2019 at 5:00 p.m. Eastern Time (the “General Bar Date”) and the deadline for

 governmental units to file proofs of claim in the Debtors’ chapter 11 cases was May 6, 2019 at

 5:00 p.m. Eastern Time. The Bar Date Notice was served on January 3, 2019 and published in The



 3 See Notice of (A) Entry of Order Confirming the Joint Plan of Reorganization of Aegean Marine Petroleum Network
 Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code and (B) Occurrence of the Effective Date
 [Docket No. 514].


                                                          3
18-13374-mew       Doc 610     Filed 10/18/19 Entered 10/18/19 17:42:35              Main Document
                                            Pg 7 of 30


 New York Times (national and international editions), Financial Times (international edition), and

 Tradewinds on January 7, 2019, January 8, 2019, and January 11, 2019, respectively.

        8.      On January 2, 2019, the Debtors filed their Schedules of Assets and Liabilities and

 Statements of Financial Affairs. See, e.g., Docket Nos. 262-63.

 C.     Claims Resolution Process

        9.      The Litigation Trustee and the Litigation Trust’s advisors are in the process of

 reviewing proofs of claim filed in these cases, including any supporting documentation attached

 thereto, and reconciling the proofs of claim with the Debtors’ books and records to determine the

 validity of the proofs of claim. The Litigation Trustee and the Litigation Trust’s advisors are also

 comparing the proofs of claim with the Schedules to determine the validity of the asserted claims.

        10.     The reconciliation process includes identifying particular categories of claims that

 the Litigation Trustee believes should be disallowed. To avoid possible multiple recoveries or

 otherwise improper recoveries by claimants, the Litigation Trust intends to file omnibus objections

 to such categories of claims if and where warranted. This Objection is one such omnibus objection.

                                      RELIEF REQUESTED

        11.     Pursuant to Bankruptcy Code section 502(b) and Bankruptcy Rule 3007, the

 Litigation Trust respectfully requests entry of the Proposed Order attached hereto as Exhibit A

 disallowing and expunging the Disputed Claims listed in the column titled “Claims To Be

 Disallowed & Expunged” on Schedules 1-4 to the Proposed Order.

                                      CLAIM OBJECTIONS

        12.     When asserting a proof of claim against a bankrupt estate, a claimant must allege

 facts that, if true, would support a finding that the debtor is legally liable to the claimant. See In

 re Marino, 90 B.R. 25, 29 (Bankr. D. Conn. 1988); Matter of Int’l Match Corp., 69 F. 2d 73, 76

 (2d Cir. 1934) (finding that a proof of claim should at least allege facts from which legal liability


                                                   4
18-13374-mew       Doc 610     Filed 10/18/19 Entered 10/18/19 17:42:35              Main Document
                                            Pg 8 of 30


 can be seen to exist). Where the claimant alleges sufficient facts to support its claim, its claim is

 afforded prima facie validity. In re Vanegas, 290 B.R. 190, 193 (Bankr. D. Conn. 2003); Fed. R.

 Bankr. P. 3001(f).

        13.     As a result, a party wishing to dispute such a claim must produce evidence in

 sufficient force to negate the claim’s prima facie validity. In re Vanegas, 290 B.R. 190, 193

 (Bankr. D. Conn. 2003). The objecting party must produce evidence that would refute at least one

 of the allegations essential to the claim’s legal sufficiency. Id. Once the objecting party produces

 such evidence, the burden shifts back to the claimant to prove the validity of his or her claim by a

 preponderance of the evidence. In re Rockefeller Ctr. Properties, 241 B.R. 804, 817 (Bankr.

 S.D.N.Y. 1999).

 A.     Amended and Superseded Claims (Schedule 1)

        14.     As a result of his review of the claims filed in these chapter 11 cases, the Litigation

 Trustee has identified two (2) proofs of claim (the “Amended and Superseded Claims”) listed in

 the column titled “Claim To Be Disallowed and Expunged” on Schedule 1 that have been amended

 or superseded by the claimant through a subsequently-filed proof of claim. The Litigation Trustee

 has identified the Amended and Superseded Claims in Schedule 1 along with the identity of the

 claimant, the Debtor against which the Amended and Superseded Claim was filed, and certain

 information regarding each Amended and Superseded Claim, including the claim amount. The

 subsequently-filed proofs of claim that amended and superseded the Amended and Superseded

 Claims are identified on Schedule 1 in the column entitled “Surviving Claim” (the “Surviving

 Claims”).

        15.     As the Amended and Superseded Claims have been superseded by the Surviving

 Claims, the Litigation Trust requests that the Court disallow and expunge the Amended and




                                                  5
18-13374-mew       Doc 610     Filed 10/18/19 Entered 10/18/19 17:42:35              Main Document
                                            Pg 9 of 30


 Superseded Claims. The relief requested by this Objection will have no effect on the Surviving

 Claims, which shall remain subject to allowance or subsequent objections thereto.

        16.     The claimants holding the Amended and Superseded Claims will not be prejudiced

 by having their respective Amended and Superseded Claims disallowed and expunged because

 their Surviving Claims—asserting the same liability on account of the same underlying claim—

 will remain on the claims register after the corresponding Amended and Superseded Claims are

 expunged, albeit subject to further objection on any other basis. Moreover, should the Amended

 and Superseded Claims not be disallowed and expunged, the holders of such claims may receive

 multiple distributions on account of a single liability, thus prejudicing other similarly situated

 creditors. Multiple recoveries of this sort are not permitted under the Bankruptcy Code and the

 Litigation Trust should not be required to satisfy the same obligation twice. See, e.g., In re Handy

 Andy Home Improvement Ctrs., Inc., 222 B.R. 571, 575 (Bankr. N.D. Ill. 1998) (“[I]t is axiomatic

 that one cannot recover for the same debt twice”). Accordingly, the Litigation Trust (a) objects to

 the Amended and Superseded Claims listed on Schedule 1 and (b) requests entry of an order

 disallowing and expunging the Amended and Superseded Claims in their entirety.

 B.     Duplicate Claims (Schedule 2)

        17.     As a result of his review of the claims filed in these chapter 11 cases, the Litigation

 Trustee has identified eight (8) proofs of claim (the “Duplicate Claims”) listed in the column titled

 “Claim To Be Disallowed and Expunged” on Schedule 2 that the Litigation Trustee believes are

 duplicative of other proofs of claim filed in these cases because such proofs of claim were filed by

 the same creditor, assert claims in the same amounts against the same Debtor, and do not otherwise

 contain any documentation or other indication that such proofs of claim are on account of different

 claims. The Litigation Trustee has identified the Duplicate Claims on Schedule 2 along with the

 identity of the claimant, the Debtor against which the Duplicate Claim was filed, and certain


                                                  6
18-13374-mew      Doc 610      Filed 10/18/19 Entered 10/18/19 17:42:35              Main Document
                                            Pg 10 of 30


 information regarding the Duplicate Claim, including claim amount. The Litigation Trustee has

 also identified the surviving claims that will remain if the Duplicate Claims are expunged under

 the column on Schedule 2 labeled “Surviving Claim Number.”

        18.     The claimants holding Duplicate Claims will not be prejudiced by having their

 respective Duplicate Claims disallowed and expunged because their surviving claims—asserting

 the same liability on account of the same underlying claim—will remain on the claims register

 after the corresponding Duplicate Claims are expunged, albeit subject to further objection on any

 other basis. Moreover, should the Duplicate Claims not be disallowed and expunged, the holders

 of such claims may receive multiple distributions on account of a single liability, thus prejudicing

 other similarly situated creditors. Multiple recoveries of this sort are not permitted under the

 Bankruptcy Code and the Litigation Trust should not be required to satisfy the same obligation

 twice. Accordingly, the Litigation Trust (a) objects to the Duplicate Claims listed on Schedule 2

 and (b) requests entry of an order disallowing and expunging the Duplicate Claims in their entirety.

 C.     Duplicate Noteholder Claims (Schedule 3)

        19.     As a result of his review of the claims filed in these chapter 11 cases, the Litigation

 Trustee has identified sixty-seven (67) proofs of claim (the “Duplicate Noteholder Claims”) listed

 on Schedule 3 that are duplicative of Unsecured Notes Claims that were Allowed pursuant to the

 Plan. The Litigation Trustee has identified the Duplicate Noteholder Claims on Schedule 3 along

 with the identity of the claimant and certain information regarding the Duplicate Noteholder

 Claim, including claim amount.

        20.     The claimants holding Duplicate Noteholder Claims will not be prejudiced by

 having their respective Duplicate Noteholder Claims disallowed and expunged because such




                                                  7
18-13374-mew          Doc 610        Filed 10/18/19 Entered 10/18/19 17:42:35                      Main Document
                                                  Pg 11 of 30


 claims under the Unsecured Notes Indentures have already been Allowed pursuant to the Plan.4

 See Plan Art. III.A.4 (“The Unsecured 4.00% Notes Claims shall be Allowed in the aggregate

 principal amount of $94,550,000.00, plus accrued and unpaid interest, as of the Petition Date. The

 Unsecured 4.25% Notes Claims shall be Allowed in the aggregate principal amount of

 $172,500,000.00, plus accrued and unpaid interest, as of the Petition Date.”). Further, the Plan

 provides that the Unsecured Notes Indentures remain in effect for the purposes of enabling holders

 of Allowed Unsecured Notes Claims to receive distributions as set forth in the Plan. Id. Art. IV.H.

 Accordingly, should the Duplicate Noteholder Claims not be disallowed and expunged, the holders

 of such claims may receive multiple distributions on account of a single liability, thus prejudicing

 other similarly situated creditors. Multiple recoveries of this sort are not permitted under the

 Bankruptcy Code and the Litigation Trust should not be required to satisfy the same obligation

 twice. Accordingly, the Litigation Trust (a) objects to the Duplicate Noteholder Claims listed on

 Schedule 3 and (b) requests entry of an order disallowing and expunging the Duplicate Noteholder

 Claims in their entirety.

 D.       Insufficient Documentation Claims (Schedule 4)

          21.      As a result of his review of the claims filed in these chapter 11 cases, the Litigation

 Trustee has identified two (2) proofs of claim listed in the column titled “Claims To Be Disallowed

 and Expunged” on Schedule 4 that do not contain sufficient information to ascertain the validity

 of such claims (the “Insufficient Documentation Claims”).




 4 Pursuant to the Bar Date Order, creditors asserting “any Claim for principal, interest, or applicable fees or charges
 on account of any note, bond, or debenture issued by the Debtors pursuant to an indenture or a credit agreement with
 respect to such Claim” were not required to file proofs of claim. Bar Date Order ¶ 9(d). In reviewing the supporting
 documentation attached to each Noteholder Claim, the Litigation Trustee has determined that each Duplicate
 Noteholder Claim was filed exclusively on account of the Unsecured Notes Claims.


                                                           8
18-13374-mew        Doc 610    Filed 10/18/19 Entered 10/18/19 17:42:35           Main Document
                                            Pg 12 of 30


        22.     A proof of claim must “set forth the facts necessary to support the claim.” In re

 Chain, 255 B.R. 278, 280 (Bankr. D. Conn. 2000). Moreover, where a claim is based on a writing,

 a copy of the writing must be filed with the proof of claim. See Fed. R. Bankr. P. 3001(c). If a

 claim fails to comply with the documentation requirements of Bankruptcy Rule 3001(c), it is not

 entitled to prima facie validity. See Ashford v. Consolidated Pioneer Mortg. (In re Consolidated

 Pioneer Mortg.), 178 B.R. 222, 226 (9th Cir. B.A.P. 1995), aff’d, 91 F.3d 151 (9th Cir. 1996); In

 re Minbatiwalla, 424 B.R. 104, 112 (Bankr. S.D.N.Y. 2010). Where creditors fail to provide

 adequate documentation supporting the validity of their claims consistent with Bankruptcy Rule

 3001(c), courts in this Circuit have held that such claims can be disallowed. See Minbatiwalla, 424

 B.R. at 119 (“[I]n certain circumstances, claims can be disallowed for failure to support the claim

 with sufficient evidence . . . because absent adequate documentation, the proof of claim is not

 sufficient for the objector to concede the validity of a claim.”); In re Porter, 374 B.R. 471, 480

 (Bankr. D. Conn. 2007); Feinberg v. Bank of N.Y. (In re Feinberg), 442 B.R. 220-22 (Bankr.

 S.D.N.Y. 2010).

        23.     Each of the Insufficient Documentation Claims failed to assert a claim or provide

 sufficient documentation to ascertain the validity of such claims because such claims failed to (a)

 indicate on the proof of claim form the amount and/or the basis of the claim being asserted or (b)

 include any supporting documentation to indicate the existence of a claim, as required by

 Bankruptcy Rule 3001(c). Additionally, each Insufficient Documentation Claim was compared to

 the Debtors’ books and records to ensure that no prepetition amounts were outstanding. The

 Insufficient Documentation Claims, however, do not contain enough information to allow the

 Litigation Trustee to determine from the proofs of claims themselves what amount, if any, is owed

 to the claimant.




                                                 9
18-13374-mew          Doc 610    Filed 10/18/19 Entered 10/18/19 17:42:35             Main Document
                                              Pg 13 of 30


        24.     Based on the foregoing, the Insufficient Documentation Claims should be

 disallowed and expunged.        Accordingly, the Litigation Trust (a) objects to the Insufficient

 Documentation Claims listed on Schedule 4 and (b) requests entry of an order disallowing and

 expunging the Insufficient Documentation Claims in their entirety.

                       COMPLIANCE WITH THE BANKRUPTCY RULES

        25.     The Litigation Trust respectfully submits that the content of this Objection complies

 with the Bankruptcy Rules for the following reasons:

                (a)      the Objection conspicuously states on the first page that
                         claimants receiving the objection should locate their names
                         and claims in the Schedules to the Objection;

                (b)      Schedules 1-4 state the grounds of the objection to each
                         claim and provide a cross-reference to the pages in the
                         Objection pertinent to the stated grounds;

                (c)      the title of the Objection states the identity of the objecting
                         party and the grounds for the objection;

                (d)      each schedule to the Proposed Order includes only the
                         claims to which there is a common basis for the Objection;

                (e)      claimants subject to the Objection are listed alphabetically
                         by claimant name, with a cross-reference to claim numbers
                         in the applicable Schedules;

                (f)      the Objection contains no more than 100 objections; and

                (g)      the Objection will be set for hearing at least 30 days after the
                         filing of this Objection.

 See Fed. R. Bankr. P. 3007.

                                SEPARATE CONTESTED MATTERS

        26.     To the extent a response is filed regarding any claim listed in the Objection and the

 Litigation Trust is unable to resolve the Response, the Objection by the Litigation Trust to such

 claim shall constitute a separate contested matter as contemplated by Bankruptcy Rule 9014. Any

 order entered by the Court regarding an objection asserted in this Objection shall be deemed a

 separate order with respect to each claim subject thereto.


                                                   10
18-13374-mew       Doc 610      Filed 10/18/19 Entered 10/18/19 17:42:35              Main Document
                                             Pg 14 of 30


                                     RESERVATION OF RIGHTS

        27.     The Litigation Trust hereby reserves the right to (i) file subsequent objections to

 any claims subject hereto on any ground, (ii) amend, modify, and/or supplement this Objection,

 including, without limitation, the filing of objections to further amended or newly-filed claims,

 (iii) seek expungement or reduction of any claim to the extent all or a portion of such claim has

 been paid; and (iv) settle any claim for less than the asserted amount. Nothing in this Objection

 should be construed as a waiver of the rights of the Litigation Trust with regard to any rights the

 Litigation Trust may have with respect to the foregoing. Separate notice and a hearing will be

 provided in respect of any such additional objections.

                                               NOTICE

        28.     Notice of this Objection will be provided by electronic mail, facsimile, regular or

 overnight mail, and/or hand delivery to (a) each of the claimants listed on Schedules 1-4 of the

 Proposed Order and (b) all parties listed on the Master Service List, as defined in the Order

 Establishing Certain Notice, Case Management, and Administrative Procedures [Docket No.

 109]. In light of the nature of the relief requested, the Litigation Trust respectfully submits that no

 further notice is necessary.

                                     NO PREVIOUS REQUEST

        29.     No previous request for the relief sought herein has been made by the Litigation

 Trust to this or any other court.



                            [Remainder of Page Intentionally Left Blank]




                                                   11
18-13374-mew      Doc 610      Filed 10/18/19 Entered 10/18/19 17:42:35           Main Document
                                            Pg 15 of 30


                                         CONCLUSION

        WHEREFORE, for the reasons set forth herein, the Litigation Trust respectfully requests

 entry of an order, substantially in the form annexed hereto as Exhibit A: (i) disallowing and

 expunging the Disputed Claims, and (ii) granting the Litigation Trust such other and further relief

 as this Court deems just and proper.



  Dated: New York, New York                 AKIN GUMP STRAUSS HAUER & FELD LLP
         October 18, 2019                   By: /s/ Philip C. Dublin
                                            Philip C. Dublin
                                            Abid Qureshi
                                            Brian T. Carney
                                            Kevin Zuzolo
                                            One Bryant Park
                                            New York, New York 10036
                                            Telephone: (212) 872-1000
                                            Facsimile: (212) 872-1002
                                            pdublin@akingump.com
                                            bcarney@akingump.com
                                            aqureshi@akingump.com
                                            kzuzolo@akingump.com

                                            Counsel to the Litigation Trust




                                                 12
18-13374-mew   Doc 610   Filed 10/18/19 Entered 10/18/19 17:42:35   Main Document
                                      Pg 16 of 30


                                   EXHIBIT A

                                 Proposed Order
18-13374-mew            Doc 610       Filed 10/18/19 Entered 10/18/19 17:42:35                     Main Document
                                                   Pg 17 of 30


     AKIN GUMP STRAUSS HAUER & FELD LLP
     One Bryant Park
     New York, New York 10036
     Telephone: (212) 872-1000
     Facsimile: (212) 872-1002
     Philip C. Dublin
     Abid Qureshi
     Brian T. Carney
     Kevin Zuzolo

     Counsel to the Litigation Trust


     UNITED STATES BANKRUPTCY COURT
     SOUTHERN DISTRICT OF NEW YORK

                                                                  )
                                                                  )
     In re:                                                       )      Chapter 11
                                                                  )
     AEGEAN MARINE PETROLEUM                                      )      Case No. 18-13374 (MEW)
     NETWORK INC., et al.,1                                       )
                                                                  )      Jointly Administered
                                        Debtors.                  )

                         ORDER DISALLOWING AND EXPUNGING CLAIMS

              Upon the Litigation Trust’s First Omnibus Objection to Claims (Amended and Superseded

 Claims, Duplicate Claims, Duplicate Noteholder Claims, and Insufficient Documentation Claims)

 (the “Objection”),2 pursuant to Bankruptcy Code section 502(b) and Bankruptcy Rule 3007; and

 the Court having jurisdiction to consider the Objection and the relief requested therein in

 accordance with 28 U.S.C. §§ 157 and 1334; and consideration of the Objection and the relief

 requested therein being a core proceeding in accordance with 28 U.S.C. § 157(b)(2); and venue

 being proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice




 1A complete list of the Debtors in the chapter 11 cases may be obtained on the website of the Debtors’ claims and
 noticing agent at http://dm.epiq11.com/aegean.
 2   Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Objection.
18-13374-mew       Doc 610      Filed 10/18/19 Entered 10/18/19 17:42:35              Main Document
                                             Pg 18 of 30


 of the Objection being adequate and appropriate under the particular circumstances; and the Court

 having considered the Kravitz Declaration and found and determined that the legal and factual

 bases set forth in the Objection establish just cause for the relief granted herein; and after due

 deliberation and sufficient cause appearing therefor, it is hereby ORDERED:

        1.      The Objection is sustained to the extent provided herein.

        2.      The Disputed Claims listed on Schedules 1-4 annexed hereto under the heading

 labeled “Claim to be Disallowed and Expunged” are disallowed and expunged in their entirety.

        3.      The form of the Objection as an omnibus objection is approved.

        4.      The Litigation Trust’s rights, to (i) file subsequent objections to any claims on any

 ground; (ii) amend, modify, or supplement the Objection, including, without limitation, the filing

 of objections to further amended or newly-filed claims; (iii) seek to expunge or reduce any claim

 to the extent all or a portion of such claim has been paid; and (iv) settle any claim for less than the

 asserted amount are expressly preserved.

        5.      The objection by the Litigation Trust to each claim, as addressed in the Objection

 and as set forth in Schedules 1-4 attached hereto, constitutes a separate contested matter as

 contemplated by Bankruptcy Rule 9014. This Order shall be deemed a separate Order with respect

 to each claim that is the subject of the objection. Any stay of this Order pending appeal by any

 claimants whose claims are subject to this Order shall only apply to the contested matter that

 involves such claimant and shall not act to stay the applicability and/or finality of this Order with

 respect to any other contested matters addressed in the objection and this Order.

        6.      The terms and conditions of this order shall be immediately effective and

 enforceable upon its entry.




                                                   2
18-13374-mew      Doc 610      Filed 10/18/19 Entered 10/18/19 17:42:35            Main Document
                                            Pg 19 of 30


        7.      The Court retains jurisdiction with respect to all matters arising from or related to

 the interpretation or implementation of this order.


  Dated: __________, 2019
         New York, New York                             _________________________________
                                                        The Honorable Michael E. Wiles
                                                        United States Bankruptcy Judge




                                                  3
                                                                     Schedule 1

                                           Amended and Superseded Claims (see Objection ¶¶ 14-16)
                                                                                                                                                                               18-13374-mew




  Name of Claimant   Claim to be Disallowed and    Surviving Claim        Claim Amount             Debtor Name              Reason for Disallowance
                              Expunged
GALLOWAY, LINDA                10004                   10062                 $255.82         AEGEAN MARINE PETROLEUM Claim was amended and superseded by
                                                                         General Unsecured         NETWORK INC.      surviving claim.
                                                                                                                                                                               Doc 610




RATLIFF, JEFFREY               10018                   10203               Unliquidated      AEGEAN MARINE PETROLEUM Claim was amended and superseded by
                                                                         General Unsecured         NETWORK INC.      surviving claim.
                                                                                                                                                                        Pg 20 of 30
                                                                                                                                                           Filed 10/18/19 Entered 10/18/19 17:42:35
                                                                                                                                                                               Main Document
                                                                             Schedule 2

                                                         Duplicate Claims (see Objection ¶¶ 17-18)

         Name of Claimant         Claim to be Disallowed and   Surviving Claim      Claim Amount              Debtor Name          Reason for Disallowance
                                                                                                                                                                                 18-13374-mew




                                          Expunged
AMERICAN EXPRESS TRAVEL RELATED             10103                   284            $22,466,292.32        AEGEAN MARINE PETROLEUM       Duplicate Claim
SERVICES                                                                          General Unsecured            NETWORK INC.
CHOCHLAKIS, EMMANOUIL                        13                       6           $12,850.00 Priority    AEGEAN MARINE PETROLEUM       Duplicate Claim
                                                                                 $1,387,150.00 General         NETWORK INC.
                                                                                                                                                                                 Doc 610




                                                                                      Unsecured
HATCHER, BERNARD M                           159                    160               $15,000.00         AEGEAN MARINE PETROLEUM       Duplicate Claim
                                                                                  General Unsecured            NETWORK INC.

KISLING, GENE A, TTEE OF                     184                    185              $84,000.00          AEGEAN MARINE PETROLEUM       Duplicate Claim
                                                                                  General Unsecured            NETWORK INC.

PATEL, SANJAY & SNEHA                        323                   10061             $39,438.82          AEGEAN MARINE PETROLEUM       Duplicate Claim
                                                                                  General Unsecured            NETWORK INC.


SZKILUK, ADRIANA P                          10096                   285              $83,019.71          AEGEAN MARINE PETROLEUM       Duplicate Claim
                                                                                  General Unsecured            NETWORK INC.
                                                                                                                                                                          Pg 21 of 30




TUNG, LIZA CHEUNG                            83                      84              $23,000.00          AEGEAN MARINE PETROLEUM       Duplicate Claim
                                                                                  General Unsecured            NETWORK INC.
WOODRUM, PAMELA                              29                     108               $4,619.90          AEGEAN MARINE PETROLEUM       Duplicate Claim
                                                                                  General Unsecured            NETWORK INC.
                                                                                                                                                             Filed 10/18/19 Entered 10/18/19 17:42:35
                                                                                                                                                                                 Main Document
                                                                              Schedule 3

                                                    Duplicate Noteholder Claims (see Objection ¶¶ 19-20)
                                                                                                                                                                                                   18-13374-mew




                                    Claim to be Disallowed and
             Claimant                                          Claim Amount     Priority Status                               Reason For Disallowance
                                             Expunged
BALL, DAVID M                                 239               $9,480.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

BARBARA A. SENGSTAKEN TTEE                    132              $19,193.89     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.
                                                                                                                                                                                                   Doc 610




BATHON, FRED A                                130              $10,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

BERNICK, HERBERT J                            270              $50,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

BLACK, GERALD J                                80              $16,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

BONNY L RISEN IRA                              90              $15,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

BONNY L RISEN ROTH IRA                         88               $3,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

BREDAHL, TIMOTHY D                             76               $9,996.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

BURNETT FAMILY TRUST, THE                      33              $20,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

CARRIL, JOHN J                                109              $25,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.
                                                                                                                                                                                            Pg 22 of 30




CARROLL, MARY                                 175             Unliquidated    General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

CREAMER, JEFFREY                              162              $10,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

DAVIS, ROBERT M & PATTY A. JTWROS             188               $9,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

DAZER, SANDRA K                               281               $7,505.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

DURDEN, SHIRLEY G                             163             Unliquidated    General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.
                                                                                                                                                                               Filed 10/18/19 Entered 10/18/19 17:42:35




DZIAK, JAMES AND SUSAN                        236             Unliquidated    General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

ESKRIDGE, GEORGE H                            169              $10,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.
                                                                                                                                                                                                   Main Document
                                    Claim to be Disallowed and
               Claimant                                        Claim Amount     Priority Status                                 Reason For Disallowance
                                             Expunged
FRANCISCO, DAVID AND KIMBERLEY               10147             $90,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

FROHM, DONNA                                   52               $5,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.
                                                                                                                                                                                                   18-13374-mew




GARDNER, LINDA                                167               $5,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

GEORGE F & JAYNEE L SCHADE LIVING             135              $24,661.25     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.
TRUST
HARTIN, WILLIAM E                             247              $15,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.
                                                                                                                                                                                                   Doc 610




HELLBERG, CHARLES                             126              $14,667.50     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

HELLBERG, JOANN F                             125              $14,667.50     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

HENDERSON, RITA A                              41              $14,480.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

JAMES J KEOUGH IRREVOCABLE TRUST               68              $10,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.


JOCKENHOEFER, DAVID F                         172              $121,000.00    General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

JOHNSON, JOAN D                               144               $8,117.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

KATHLEEN A KADICH TRUST DTD 10-8-             191              $11,315.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.
96
                                                                                                                                                                                            Pg 23 of 30




KELLY, LETITIA A                              155               $6,075.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

KENNETH R OLSON TRUST                        10014             $25,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

KINGDON, V SCOTT                               63              $10,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

KISLING, GENE A, TTEE OF                      185              $84,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

KITA, TERESA A                               10026              $6,801.53     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

LAI HOLDINGS INC                              171              $500,000.00    General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.
                                                                                                                                                                               Filed 10/18/19 Entered 10/18/19 17:42:35




LANGAN, EDITH J                               161              $15,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

LEVINE, NAOMI                                 118              $25,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

LI, WEI-KANG                                 10008             $132,000.00    General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

MARNI COHEN REVOCABLE TRUST                   182              $24,692.50     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

MCELLIGOTT, JAMES                             274              $24,661.25     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.
                                                                                                                                                                                                   Main Document




MELLO, MICHAEL R & SANDRA T                   271               $511.95       General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.



                                                                                       2
                              Claim to be Disallowed and
              Claimant                                   Claim Amount     Priority Status                                 Reason For Disallowance
                                       Expunged
MILL POND INC                           245              $20,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

MOULTON, AUGUST MICHAEL, DR             242              $60,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.
                                                                                                                                                                                               18-13374-mew




MURRAY, JEAN                            166              $15,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

NEWMAN, JOHN AND SYLVIA                 170               $5,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

PITTMAN, ILA K                           31              $13,550.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

PITTMAN, ILA K                           34               $6,830.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.
                                                                                                                                                                                               Doc 610




PITTMAN, JOHN L                          30              $45,915.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

PITTMAN, JOHN L                          32              $13,585.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

POWELL, MARY N                          241              $25,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

PRESCOTT, MONTY                          45              $10,000.00     General Unsecured   Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

PUND, CAREY                             289               $1,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

RAINER, STERLING P                      168              $10,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

RISEN, BONNY L                           89              $14,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

SALKIN-SHORE, CAREN                      77              $10,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.
                                                                                                                                                                                        Pg 24 of 30




SHIRLEY, ROBERT C                       173             Unliquidated    General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

SMITH, LEWIS AND ROSE                    94              $25,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

STANLEY, CAREY PHILIP                   249              $10,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

STANLEY, CAREY PHILIP                   248               $6,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

SUNDERLAND, JAMES W, TTEE               137              $100,000.00    General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.
                                                                                                                                                                           Filed 10/18/19 Entered 10/18/19 17:42:35




THOMPSON, JOAN K                        176             Unliquidated    General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

TORCZYNSKI, ROBERT ANDREW               140              $10,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

TROTSKY-ZUIDEMA, SALLY                  275              $49,312.50     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

V. SCOTT KINGDON IRA                     72              $20,000.00     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

WERNECKE, SCOTT RICHARD                 113              $39,522.78     General Unsecured   Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.

WEYCKER, MARIS JAN                       67              $19,959.44     General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.
                                                                                                                                                                                               Main Document




WILLIAMS, TIMOTHY & MAGALLY            10040             $146,997.50    General Unsecured Claim is duplicative of Unsecured Notes Claims allowed pursuant to the Plan.
LUQUE
                                                                                 3
                                                                     Schedule 4

                                         Insufficient Documentation Claims (see Objection ¶¶ 21-24)
                                                                                                                                                                                         18-13374-mew




       Claimant     Claim to be Disallowed and   Claim Amount       Priority Status      Debtor Name                       Reason for Disallowance
                             Expunged
LEAHY, TREVOR                  10105               $607.61      General Unsecured        AEGEAN MARINE  Claim does not include sufficient information to determine
                                                                                      PETROLEUM NETWORK validity of claim.
                                                                                              INC.
                                                                                                                                                                                         Doc 610




PATRIOT PETROLEUM              75                Unliquidated   General Unsecured        AEGEAN MARINE  Claim does not include sufficient information to determine
                                                                                      PETROLEUM NETWORK validity of claim.
                                                                                              INC.
                                                                                                                                                                                  Pg 25 of 30
                                                                                                                                                                     Filed 10/18/19 Entered 10/18/19 17:42:35
                                                                                                                                                                                         Main Document
18-13374-mew   Doc 610   Filed 10/18/19 Entered 10/18/19 17:42:35   Main Document
                                      Pg 26 of 30



                                   EXHIBIT B

                                Kravitz Declaration
18-13374-mew         Doc 610       Filed 10/18/19 Entered 10/18/19 17:42:35                   Main Document
                                                Pg 27 of 30


 AKIN GUMP STRAUSS HAUER & FELD LLP
 One Bryant Park
 New York, New York 10036
 Telephone: (212) 872-1000
 Facsimile: (212) 872-1002
 Philip C. Dublin
 Abid Qureshi
 Brian T. Carney
 Kevin Zuzolo

 Counsel to the Litigation Trust

     UNITED STATES BANKRUPTCY COURT
     SOUTHERN DISTRICT OF NEW YORK

                                                              )
                                                              )     Chapter 11
     In re:                                                   )
                                                              )     Case No. 18-13374 (MEW)
     AEGEAN MARINE PETROLEUM                                  )
     NETWORK INC., et al.,1                                   )     Jointly Administered
                                                              )
                                     Debtors.                 )

              DECLARATION OF PETER KRAVITZ IN SUPPORT OF THE
           LITIGATION TRUST’S FIRST OMNIBUS OBJECTION TO CLAIMS
       (AMENDED AND SUPERSEDED CLAIMS, DUPLICATE CLAIMS, DUPLICATE
        NOTEHOLDER CLAIMS, AND INSUFFICIENT DOCUMENTATION CLAIMS)

 I, Peter Kravitz, declare as follows under penalty of perjury:

              1.   I am a Principal of Province, Inc. and the litigation trustee (the “Litigation Trustee”)

 for the litigation trust (the “Litigation Trust”) established to facilitate the implementation of the

 Joint Plan of Reorganization of Aegean Marine Petroleum Network Inc. and Its Debtor Affiliates

 Pursuant to Chapter 11 of the Bankruptcy Code, dated March 22, 2019. In my capacity as

 Litigation Trustee, I am generally familiar with the Debtors’ business, financial affairs, and books




 1A complete list of the Debtors in the chapter 11 cases may be obtained on the website of the Debtors’ claims and
 noticing agent at http://dm.epiq11.com/aegean.


                                                        2
18-13374-mew            Doc 610       Filed 10/18/19 Entered 10/18/19 17:42:35                    Main Document
                                                   Pg 28 of 30


 and records. I am also familiar with the claims reconciliation process undertaken in connection

 with the Debtors’ chapter 11 cases.

            2.       I submit this declaration in support of the Litigation Trust’s First Omnibus

 Objection to Claims (Amended and Superseded Claims, Duplicate Claims, Duplicate Noteholder

 Claims, and Insufficient Documentation Claims) (the “Objection”), dated as of the date hereof and

 filed contemporaneously herewith.

            3.       Except as otherwise indicated herein, all statements in this Declaration are based

 upon my personal knowledge, my review (or the review of the advisors or consultants under my

 supervision) of (a) business records kept by the Debtors in the ordinary course of business, (b) the

 relevant proofs of claim, (c) the Schedules,2 or (d) the official register of claims maintained in the

 Debtors’ cases (the “Claims Register”). If called upon to testify, I could and would testify

 competently to the facts set forth herein on that basis.

            4.       The proofs of claim subject to the Objection were carefully reviewed and analyzed

 in good faith using due diligence by the appropriate personnel from the Debtors, Epiq Corporate

 Restructuring, LLC, Province, Inc. and/or Akin Gump Strauss Hauer & Feld LLP. These efforts

 resulted in the identification of the Disputed Claims listed in Schedules 1-4 to the Proposed Order

 to the Objection.

            5.       The information contained in the Objection and Schedules 1-4 to the Proposed

 Order is true and correct to the best of my knowledge and belief.

            6.       As a result of my review of the proofs of claim filed in these chapter 11 cases, I

 have determined that the two (2) Amended and Superseded Claims identified in the column titled

 “Claim to be Disallowed and Expunged” on Schedule 1 to the Proposed Order have been amended



 2   Capitalized terms used herein but not otherwise defined have the meaning ascribed to them in the Objection.


                                                            3
18-13374-mew      Doc 610     Filed 10/18/19 Entered 10/18/19 17:42:35            Main Document
                                           Pg 29 of 30


 and superseded by subsequently filed claims. The subsequently-filed surviving claims that

 amended and superseded the Amended and Superseded Claims are identified on Schedule 1 in the

 column entitled “Surviving Claims.” Claimants holding the Amended and Superseded Claims will

 not be prejudiced by having their respective Amended and Superseded Claims disallowed and

 expunged because their surviving claims will remain on the claims register after the corresponding

 Amended and Superseded Claims are expunged.

        7.      As a result of my review of the proofs of claim filed in these chapter 11 cases, I

 have determined that the eight (8) Duplicate Claims identified in the column titled “Claim to be

 Disallowed and Expunged” on Schedule 2 to the Proposed Order are duplicative of another proof

 of claim filed in these cases because such proofs of claim were filed by the same creditor, assert

 claims in the same amounts against the same Debtor, and do not otherwise contain any

 documentation or other indication that such proofs of claim are on account of different claims.

 The claimants holding the Duplicate Claims will not be prejudiced by having their respective

 Duplicate Claims disallowed and expunged because their surviving claims will remain on the

 claims register after the corresponding Duplicate Claims are expunged.

        8.      As a result of my review of the proofs of claim filed in these chapter 11 cases, I

 have determined that the sixty-seven (67) Duplicate Noteholder Claims identified in the column

 titled “Claim to be Disallowed and Expunged” on Schedule 3 to the Proposed Order are

 duplicative of Unsecured Notes Claims allowed pursuant to the Plan. The claimants holding

 Duplicate Noteholder Claims will not be prejudiced by having their respective claims disallowed

 and expunged because such claims under the Unsecured Notes Indenture have already been

 Allowed pursuant to the Plan. The Plan also provides that the Unsecured Notes Indentures remain

 in effect for the purposes of enabling holders of Allowed Unsecured Notes Claims to receive




                                                 4
18-13374-mew       Doc 610      Filed 10/18/19 Entered 10/18/19 17:42:35               Main Document
                                             Pg 30 of 30


 distributions as set forth in the Plan. Thus, the Duplicate Noteholder Claims must be disallowed

 and expunged to prevent the holders of such claims from receiving multiple distributions on

 account of a single liability, thus prejudicing other similarly situated creditors.

        9.      As a result of my review of the proofs of claim filed in these chapter 11 cases, I

 have determined that the two (2) Insufficient Documentation Claims identified in the column titled

 “Claim to be Disallowed and Expunged” on Schedule 4 failed to assert a claim or provide

 sufficient documentation to ascertain the validity of such claims because such claims (a) failed to

 include on the proof of claim form sufficient information to determine the amount and/or the basis

 of the claim being asserted and/or (b) failed to include any documentation to indicate the existence

 of a claim. Additionally, each Insufficient Documentation Claim was compared to the Debtors’

 books and records to ensure that no prepetition amounts were outstanding. The Insufficient

 Documentation Claims, however, do not contain enough information to allow me to determine

 from the proofs of claim themselves what amount, if any, is owed to the claimant.

        10.     For the reasons set forth above, I respectfully submit that the Disputed Claims listed

 on Schedules 1-4 to the Proposed Order should be disallowed in their entirety.

        I declare under penalty of perjury that the foregoing is true and correct. Executed this 18th

 day of October, 2019.

                                                        /s/ Peter Kravitz                  .
                                                        Peter Kravitz
                                                        Solely in his capacity as Litigation Trustee




                                                    5
